Name: Commission Regulation (EC) No 1872/2001 of 24 September 2001 determining the extent to which applications lodged in September 2001 for import licences for certain poultrymeat products under the regime provided for in Council Regulation (EC) No 774/94 opening and providing for the administration of certain Community tariff quotas for poultrymeat and certain other agricultural products can be accepted
 Type: Regulation
 Subject Matter: animal product;  tariff policy;  foodstuff
 Date Published: nan

 Avis juridique important|32001R1872Commission Regulation (EC) No 1872/2001 of 24 September 2001 determining the extent to which applications lodged in September 2001 for import licences for certain poultrymeat products under the regime provided for in Council Regulation (EC) No 774/94 opening and providing for the administration of certain Community tariff quotas for poultrymeat and certain other agricultural products can be accepted Official Journal L 256 , 25/09/2001 P. 0009 - 0009Commission Regulation (EC) No 1872/2001of 24 September 2001determining the extent to which applications lodged in September 2001 for import licences for certain poultrymeat products under the regime provided for in Council Regulation (EC) No 774/94 opening and providing for the administration of certain Community tariff quotas for poultrymeat and certain other agricultural products can be acceptedTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 1431/94 of 22 June 1994, laying down detailed rules for the application in the poultrymeat sector of the import arrangements provided for in Council Regulation (EC) No 774/94 opening and providing for the administration of certain Community tariff quotas for poultrymeat and certain other agricultural products(1), as last amended by Regulation (EC) No 1043/2001(2), and in particular Article 4(4) thereof,Whereas:The applications for import licences lodged for the period 1 October to 31 December 2001 are greater than the quantities available and must therefore be reduced by a fixed percentage to ensure a fair distribution,HAS ADOPTED THIS REGULATION:Article 1Applications for import licences for the period 1 October to 31 December 2001 submitted under Regulation (EC) No 1431/94 shall be met as referred to in the Annex to this Regulation.Article 2This Regulation shall enter into force on 1 October 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 24 September 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 156, 23.6.1994, p. 9.(2) OJ L 145, 31.5.2001, p. 24.ANNEX>TABLE>